U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS

UNITED STATES                              )      ACM S32537
          Appellee                         )
                                           )
               v.                          )
                                           )      ORDER
Esther L. LEPORE                           )
Airman First Class (E-3)                   )
U.S. Air Force                             )
             Appellant                     )      Panel 1

    On 11 February 2020, Appellee moved for this court to reconsider its deci-
sion in United States v. Lepore, No. ACM S32537, 2020 CCA LEXIS 21 (A.F.
Ct. Crim. App. 24 Jan. 2020) (unpub. op.).
    Additionally, on 11 February 2020, in support of the United States’ mo-
tion for reconsideration, Appellee filed a Motion to Attach Documents. Specif-
ically, Appellee moved to attach two declarations: (1) declaration of Captain
AB, executed 30 January 2020, and (2) declaration of Captain JM, executed 3
February 2020. Appellant filed no response to these motions.
   The panel consisting of Senior Judge Mink, Judge Lewis, and Judge D.
Johnson voted 3–0 in favor of reconsideration of the opinion.
    On 21 February 2020, this court granted Appellee’s Motion to Attach
Documents, but expressly chose not to vacate the decision to be reconsidered
(in accordance with Rule 31.2(c) of the Joint Rules of Appellate Procedure).
   The panel reconsidered its original opinion after reviewing Appellee’s
newly-attached documents, and it is the opinion of this panel that its previ-
ous decision remains unchanged.
   Accordingly, it is by the court on this 25th day of February, 2020,
ORDERED:
   The action of the convening authority remains SET ASIDE consistent
with this court’s earlier opinion. See Lepore, unpub. op. at *13. Upon comple-
                  United States v. Lepore, No. ACM S32537


tion of new post-trial processing, the record of trial will be returned to this
court for completion of appellate review under Article 66, UCMJ, 10 U.S.C. §
866.


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




                                      2